Case 7:17-cv-06453-CS Document 307 Filed 03/19/21 Page 1of3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

t

JOSE BARRAGAN CONTRERAS, JUAN
ALONZO ORELLANA, AND JORGE
YEPEZ, Individually, and on behalf of all
others similarly situated as Class
Representatives,

Plaintiff,
Case No.: 7:17-CV-6453-C$

v.

ROSANN LANDSCAPE CORP., A.F.A.
MANAGEMENT CORP., AND ANA
MARIA BIRLESCU,

 

Defendants.

FINAL JUDGMENT

WHEREAS, pursuant to Rule 23 of the Federal Rules of Civil Procedure, on November
18, 2020, the Court granted preliminary approval of the Settlement Agreement and Release
between the above-captioned Parties in this Litigation and Non-Party the Frank Auricchio
Revocable Living Trust (the “Agreement”) and approved the form of the Notice of Class Action
Settlement (“Class Notice”), and authorized the mailing of Class Notices to the Class Members

(“Preliminary Approval Order”);

WHEREAS, on March 19, 2021, the Court entered its Order Granting the Parties’ Motion
for Final Approval of the Class Settlement and Plaintiffs’ Motion for Final Approval of Service
Awards, Attorneys’ Fees, and Costs (the “Final Approval Order”), granting final approval to the

settlement;

 
Case 7:17-cv-06453-CS Document 307 Filed 03/19/21 Page 2 of 3

WHEREAS, in the Final Approval Order, the Court found that the Settlement is fair,
reasonable, and adequate within the meaning of Federal Rule of Civil Procedure 23(e), the Fair

Labor Standards Act, and all other applicable law;

WHEREAS, the Court has found that the content of the Class Notices sent to Class
Members (as defined in the Agreement), and the efforts made to apprise the Class of the
proposed settlement fairly and adequately informed Class Members of the terms of the

settlement, was consistent with Federal Rule of Civil Procedure 23 and due process; and

WHEREAS, in the Final Approval Order, the Court approved the Settlement
Administrator to make payments and distributions and take all measures described in the

Agreement as called for in the Final Approval Order;
NOW, THEREFORE, IT IS HEREBY ORDERED that:

This Court hereby enters final judgment in this case incorporating the terms of the
Agreement and approving the Agreement as fair, reasonable, and adequate, and dismisses this
case with prejudice, in accordance with the terms of the Agreement and the Final Approval
Order,

Class Members (as defined in the Settlement Agreement) received due and adequate
Notice under Rule 23(c)(2) and the Court finds them, as well as Defendants Rosann Landscape

Corp., A.F.A. Management Corp., and Ana Maria Birlescu, and the Frank Auricchio Revocable

Living Trust, to be bound by this Final Judgment.

Without affecting the finality of this Final Judgment in any way, the Court reserves

exclusive and continuing jurisdiction over this action, the Plaintiffs and all other Class Members,

 
Case 7:17-cv-06453-CS Document 307 Filed 03/19/21 Page 3 of 3

the Defendants and the Frank Auricchio Revocable Living Trust for the purpose of supervising
the implementation, enforcement, construction, and interpretation of the Agreement, the

Preliminary Approval Order, the Final Approval Order, and this Final Judgment.

It is so ORDERED this 19th day of March, 2021.

\

 

* Honorable(@athy Seibel
United States District Judge
